Title: To Thomas Jefferson from John Wayles Eppes, 9 March 1804
From: Eppes, John Wayles
To: Jefferson, Thomas


               
                  Dear Sir, 
                  Edge-Hill March. 9. 1804.
               
               I found Maria on my arrival here free from fever and sitting up—She has no complaint at present but weakness—Her appetite is improving daily and I have no fear but that in a short time she will be restored to health—Her child is well also from the kindness of Patsy who has nursed it with her own—Maria during her illness has lost her milk entirely, and although she expects its return I fear we shall be obliged to rely principally on feeding the child—
               I had a terrible journey here—On the Evening I left Washington the high wind prevented my crossing at the Ferry—I passed at the bridge and not knowing any part of the road did not reach Wren’s until late at night. I found the next days journey to Elk-run as much as I could perform being compelled to travel a great part of the way in a walk & in many places to get down and brake the Ice before my Horse could get forward—
               It is not in my power by this mail to give you any information as to your affairs at Monticello as I have not been out of the enclosure here since my arrival.
               Accept for your health the warm wishes of Yours with sincere affection
               
                  Jno: W: Eppes 
               
               
               
                  P.S. It is a good season for sowing oats—I had intended to beg a few of you—If you could forward some by the stage to Fredericksburg I will employ the post rider to bring them, and will pay particular attention to their being well sown in good land—
               
               
                  JW.E.
               
            